Fourth Court of Appeals
                                           San Antonio, Texas
                                                  April 03, 2013

                                              No. 04-12-00815-CR

                                              Reynaldo FLORES,
                                                  Appellant

                                                        v.

                                             The STATE of Texas,
                                                   Appellee

                          From the 290th Judicial District Court, Bexar County, Texas
                                        Trial Court No. 2012CR1969
                                  Honorable Melisa Skinner, Judge Presiding


                                                 ORDER
Sitting: Sandee Bryan Marion, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice

       Appellant has filed a pro se Motion to Dismiss Appointed Counsel and asking that he be allowed to
represent himself on appeal. Appellant is represented on appeal by appointed counsel, Vincent D. Callahan.

        Based on the holding in Faretta v. California, 422 U.S. 806, 95 S. Ct. 2525 (1975), it has been the
practice of courts in this state to allow criminal appellants to waive counsel on appeal and proceed pro se. To
ensure that the waiver of counsel is knowingly and intelligently made as required by Faretta, we generally order
a hearing and require the trial court to make findings and transmit them to this court. See id. In 2000, the
United States Supreme Court reaffirmed its holding that criminal defendants have a constitutional right to
conduct their own defense at trial if they voluntarily and intelligently elect to do so; however, the Court then
held that criminal defendants have no federal constitutional right to represent themselves on direct appeal from
a conviction. See Martinez v. California, 120 S. Ct. 684, 686-92 (2000). The Court added that appellate courts
may, in the exercise of their discretion, allow a defendant to proceed pro se on appeal based on the best interests
of the defendant and the government. Id. at 120 S.Ct. at 691-92. In other words, criminal defendants have no
federal constitutional right to self-representation on direct appeal, but states are not precluded from recognizing
such a right under their own constitutions. Id. Therefore, under Martinez, we will review requests to proceed
pro se on a case-by-case basis considering the best interests of both the criminal appellant and the state. See
Hadnot v. State, 14 S.W.3d 348, 350 (Tex. App.—Houston [14th Dist.] 2000, no pet.) (same).

       In this case, the clerk’s record has been filed and the reporter’s record is due April 4, 2013. Therefore,
abating the cause to the trial court at this time will not be disruptive. Accordingly, we ABATE this cause to the
trial court to conduct a hearing, no later than May 2, 2013, at which appellant, Mr. Callahan, and State’s counsel
shall be present to determine: (1) whether appellant desires to prosecute his appeal; (2) whether appellant
wishes to discharge his appointed attorney and proceed with his appeal pro se; (3) whether the waiver of
assistance of counsel is made voluntarily, knowingly and intelligently; (4) whether appellant’s decision to
proceed pro se is in the best interest of appellant and of the State; and (5) whether appellant is fully aware of the
dangers and disadvantages of self-representation.

       We further ORDER the trial court to have a court reporter to prepare a reporter’s record of the hearing.
The reporter’s record, and a supplemental clerk’s record containing the trial court’s findings, shall be filed with
the Clerk of this court on or before May 17, 2013.

       Appellant has also filed a pro se Motion to Quash Enhancement. That motion is DENIED.




                                                      ____________________________________
                                                      Sandee Bryan Marion, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this 3rd
day of April, 2013.


                                                      ____________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court